Title: The Commissioners to John Bondfield, 15 April 1778
From: First Joint Commission at Paris,Adams, John
To: Bondfield, John


     
      Sir
      Passi near Paris Ap. 15. 1778
     
     We had this Moment the Pleasure of your Letter of the 10. Instant.
     You will please to furnish Captain Tucker, all such necessary Provisions for his future Voyage, as he shall require, recommending to him at the same Time, as much Frugality as may consist with the public service.
     We approve of your Proposal of exchanging the Ballast of Pigg Iron for Anchors as these are much wanted in America.
     We should Advise you to ship on Board the Boston a Chest of Medicines, and slops for the Use of the ships Company, acquainting Captn. Tucker with the Prices that he may know how the Sailors are to be charged.
     The other subject of your Letter shall be, attended to as soon as may be. We are &c.
     
    